 



EXHIBIT 10.8
Amendment No. 1
to the
SYBASE, INC. 401(k) PLAN
(October 15, 2004 Restatement)
     Sybase, Inc. (the “Company”), having established the Sybase, Inc. 401(k)
Plan (the “Plan”) effective as of January 1, 1987, and amended and restated the
Plan on several prior occasions, most recently effective (generally) as of
October 15, 2004, hereby again amends the Plan as follows:
     1. Effective January 1, 2006, Section 4.1.2 of the Plan is amended in its
entirety to read as follows:
     4.1.2 Maximum Match Amount. The Company’s Chief Executive Officer (in his
or her discretion) may determine in writing the maximum amount of the Matching
Contribution that may be made on behalf of any Member for any Plan Year under
this Section 4.1 and Section 4.1.8(b)(1) (the “Maximum Match Amount”). Effective
January 1, 2006, for any Plan Year for which a different dollar amount is not
determined by action taken and announced to eligible Members before the Plan
Year begins, the Maximum Match Amount for such Plan Year shall be:
     (a) $500 for each Eligible Employee hired during the fourth calendar
quarter (i.e., October, November or December) of such Plan Year;
     (b) $1,000 for each Eligible Employee hired during the third calendar
quarter (i.e., July, August or September) of such Plan Year;
     (c) $1,500 for each Eligible Employee hired during the second calendar
quarter (i.e., April, May or June) of such Plan Year; and
     (d) $2,000 for each Eligible Employee hired during the first calendar
quarter (i.e., January, February or March) of such Plan Year or hired in a prior
Plan Year.
     (e) For purposes of paragraphs (a)-(d) above, if an Eligible Employee is
reemployed after incurring a One-Year Break in Service, his

 



--------------------------------------------------------------------------------



 



or her Maximum Match Amount shall be determined based on his or her Reemployment
Date.
     (f) If an Eligible Employee is reemployed prior to incurring a One-Year
Break in Service, his or her Maximum Match Amount shall be the greater of
(1) the Maximum Match Amount determined based on his or her Reemployment Date or
(2) the Maximum Match Amount determined as if the Eligible Employee had not had
a Severance Date.
     (g) Notwithstanding anything stated herein to the contrary, any matching
contributions made under the XcelleNet Plan on behalf of any XcelleNet Member
which are transferred to such Member’s Matching Account pursuant to the merger
of the XcelleNet Plan with and into the Plan shall not be taken into account in
applying the Maximum Match Amount.
     2. Effective January 1, 2006, Section 9.2.2 of the Plan is amended in its
entirety to read as follows:
     9.2.2 Financial Hardship. For purposes of applying this Section 9.2, a
“Financial Hardship” shall be deemed to exist only on account of one or more of
the following:
     (a) Expenses for (or necessary to obtain) medical care that would be
deductible under Section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);
     (b) Downpayment and closing costs (excluding mortgage payments) directly
related to the purchase of the Member’s principal residence;
     (c) Payment of tuition and related educational fees for up to the next
12 months of post-secondary education for the Member or his or her spouse,
children or dependents (within the meaning of Section 152 of the Code, and for
taxable years beginning on or after January 1, 2005, determined without regard
to Section 152(b)(1), b(2) and (d)(1)(B) of the Code);
     (d) Payments necessary to prevent the eviction of the Member from his or
her principal residence or foreclosure on the mortgage of or deed of trust on
the Member’s principal residence;
     (e) Funeral or burial expenses incurred by the Member by reason of the
death of a parent, spouse, children or dependents (within the meaning of
Section 152 of the Code, and for taxable years beginning on or

2



--------------------------------------------------------------------------------



 



after January 1, 2005, determined without regard to Section 152(d)(1)(B) of the
Code);
     (f) Expenses for the repair of damage to the Member’s principal residence
that would qualify for the casualty deduction under section 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).
     (g) Expenses incurred by the Member as the result of a natural disaster or
his or her having been the victim of a felony; or
     (h) Such other expenses as may be permitted under published documents of
general applicability as provided under Treas. Reg. § 1.401(k)-1(d)(3)(v).
     3. Effective March 28, 2005, Section 8.3 of the Plan is amended in its
entirety to read as follows:
     8.3 Consent Requirement. If the balance credited to a Member’s Account (to
the extent vested) exceeded the Limit as of the Valuation Date that next
preceded the date of the distribution, no portion of the Member’s Account shall
be distributed before the Member attains (or in the event of his or her death
would have attained) Normal Retirement Age, unless the Member or (if the Member
is deceased and the Beneficiary is his or her surviving spouse) the Member’s
Beneficiary has consented in writing to receive an earlier distribution. For
purposes of applying this Section 8.3 and Section 8.6.4, the term “Limit” means
$1,000.
     In Witness Whereof, Sybase, Inc., by the officer identified below, has
executed this Amendment No. 1 the Sybase, Inc. 401(k) Plan on the date indicated
below.

         
 
  SYBASE, INC.    
 
       
 
  By: /S/ Nita Whity-Ivy                                                
 
            Title: VP WW Human Resources                          
 
       
 
  Dated: December 22, 2005                                            

3